[Cite as State ex rel. Carter v. Cuyahoga Cty. Court of Common Pleas., 2016-Ohio-3328.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 104086



                            STATE OF OHIO, EX REL.
                              DARNELL F. CARTER

                                                                   RELATOR

                                                     vs.

                      CUYAHOGA COUNTY
                 COURT OF COMMON PLEAS, ET AL.
                                                                   RESPONDENTS




                                          JUDGMENT:
                                          WRIT DENIED


                                          Writ of Mandamus
                                          Motion No. 494908
                                          Order No. 496561


        RELEASE DATE: June 8, 2016
FOR RELATOR

Darnell F. Carter
Inmate No. 660778
Belmont Correctional Institution
65518 Bannock Road, P.O. Box 540
Saint Clairsville, Ohio 43950


ATTORNEYS FOR RESPONDENTS

Timothy J. McGinty
Cuyahoga County Prosecutor
By: James E. Moss
Assistant County Prosecutor
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
FRANK D. CELEBREZZE, JR., J.:

       {¶1} Darnell F. Carter has filed a petition for writ of mandamus.      Carter seeks

an order from this court requiring respondents Judge Astrab and the common pleas court

to issue findings of fact and conclusions of law regarding the denial of the motion for

postconviction relief that Carter filed on March 12, 2015, in Cuyahoga C.P. Nos.

CR-14-582508-A,      CR-14-583209-A,       CR-14-583775-A,       and    CR-14-585343-A.

Respondents have filed a motion for summary judgment indicating that the petition is

moot because findings of fact and conclusions of law were filed in these cases on March

29, 2016. Respondents have provided copies of these orders in support of the motion for

summary judgment. The motion for summary judgment is granted.

       {¶2} Respondent Judge Astrab has performed the act that is sought to be

compelled by this original action; therefore the petition is moot. State ex rel. Culgan v.

Kimbler, 132 Ohio St. 3d 480, 2012-Ohio-3310, 974 N.E.2d 88 (a writ of mandamus will

not issue to compel an act already performed); see also State ex rel. Pettway v. Cuyahoga

Cty. Court of Common Pleas, 8th Dist. Cuyahoga No. 99259, 2013-Ohio-1567, ¶ 2.

      {¶3}    Respondents’ motion for summary judgment is granted, and Carter’s

petition for a writ of mandamus is denied. Relator to pay costs. Costs waived. The

court directs the clerk of courts to serve all parties with notice of this judgment and its

date of entry upon the journal as required by Civ.R. 58(B).

      {¶4} Writ denied.
FRANK D. CELEBREZZE, JR., JUDGE

SEAN C. GALLAGHER, P.J., and
TIM McCORMACK, J., CONCUR